Citation Nr: 0844667	
Decision Date: 12/24/08    Archive Date: 12/31/08

DOCKET NO.  04-09 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to an increased evaluation for excision of a 
lipoma of the right lumbar region, currently evaluated as 10 
percent disabling.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Carole R. Kammel, Counsel

INTRODUCTION

The veteran had active service from June 1968 to September 
1969.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a July 2002 rating decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Atlanta, 
Georgia, wherein the RO, in part, denied an increased 
(compensable) rating for the service-connected excision 
lipoma right lumbar region.  The veteran timely appealed the 
July 2002 rating action to the Board, and this appeal ensued.

During the course of the appeal, the RO awarded a 10 percent 
evaluation for excision of a lipoma of the right lumbar 
region, effective July 5, 2001--date of receipt of the 
veteran's claim for increase for the aforementioned 
disability. 

When the case was before the Board in March 2008, it was 
noted that the veteran had testified at a personal hearing 
before the undersigned Veterans Law Judge sitting at the RO 
in June 2005.  The Board remanded the instant claim in March 
2008.  The requested development has been completed and the 
case has returned to the Board for appellate consideration.  

In the Introduction section of the March 2008 remand, the 
Board referred to the RO for appropriate consideration the 
issue of entitlement to service connection for decreased 
vision (claimed as vision worsening), to include as secondary 
to the veteran's service-connected diabetes mellitus.  As the 
aforementioned service connection claim has not been 
developed for adjudication, it is again referred to the RO 
for consideration.   


FINDING OF FACT

The competent medical evidence reflects that the service-
connected excision of a lipoma of the right lumbar region has 
result in a predominant disability of three , non-
disfiguring, superficial, tender and painful scars located in 
the mid-to-upper area of the spine and lower right flank area 
that do not limit range of motion of the right leg or 
thoracic or lumbar spine, and cover one (1) percent of the 
entire body area; constant exudation, itching or extensive 
lesions or marked disfigurement; coverage of 20 to 40 percent 
of the entire body or exposed areas, or the requirement of 
systemic therapy for a total duration of 6 weeks or more, but 
not constantly, during the past 12-month period have also not 
been demonstrated.  


CONCLUSION OF LAW

The criteria for an increased evaluation in excess of 10 
percent for excision of a lipoma of the right lumbar region 
have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. § 4.118, Diagnostic Codes 7804, 7806, 
7815 (2002); 38 C.F.R. §§ 4.1, 4.2, 4.7, 4.10, 4.118, 
Diagnostic Codes 7804, 7815 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2008).

       Duty to Notify

Upon receiving a complete or substantially complete 
application, VA has a duty to notify the claimant of any 
information and evidence not of record that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a).  In this 
regard, via a May 2002 pre-adjudication letter to the 
veteran, the RO specifically notified him of the substance of 
the VCAA including the types of evidence necessary to 
establish the increased rating claim on appeal, the division 
of responsibility between the veteran and VA for obtaining 
that evidence.  Consistent with 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b), these letters essentially satisfied the 
requirements of the VCAA by: (1) informing the veteran about 
the information and evidence not of record that was necessary 
to substantiate his claim; (2) informing the veteran about 
information and evidence VA would seek to provide; and (3) 
informing the veteran about the information and evidence he 
was expected to provide.  The Board notes that the "fourth 
element" of the notice requirement requesting the claimant 
to provide any evidence in the claimant's possession that 
pertains to the claim was recently removed from the language 
of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. Reg. 23,353-356 
(Apr. 30, 2008) (applicable to all claims for benefits 
pending before VA on or filed after May 20, 2008).

In addition, the Untied States Court of Appeals for Veterans 
Claims (Court) has also held that the VCAA notice 
requirements of 38 U.S.C.A. § 5103(a) and 
38 C.F.R. § 3.159(b) apply to all five elements of a service 
connection claim, including the degree of disability and the 
effective date of an award.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).  

With regard to the increased evaluation claim decided in the 
decision below, the Board is aware of the United States Court 
of Veterans Appeal's (Court) recent decision in Vazquez-
Flores v. Peake, 22 Vet. App. 37 (2008).   

In Vazquez-Flores, the Court found that, at a minimum, 
adequate VCAA notice requires that VA notify the claimant 
that, to substantiate such a claim:  (1) the claimant must 
provide, or ask VA to obtain, medical or lay evidence 
demonstrating a worsening or increase in severity of the 
disability and the effect that worsening has on the 
claimant's employment and daily life; (2) if the diagnostic 
code under which the claimant is rated contains criteria 
necessary for entitlement to a higher disability rating that 
would not be satisfied by the claimant demonstrating a 
noticeable worsening or increase in severity of the 
disability and the effect of that worsening has on the 
claimant's employment and daily life (such as a specific 
measurement or test result), the Secretary must provide at 
least general notice of that requirement to the claimant; (3) 
the claimant must be notified that, should an increase in 
disability be found, a disability rating will be determined 
by applying relevant diagnostic codes; and (4) the notice 
must also provide examples of the types of medical and lay 
evidence that the claimant may submit (or ask VA to obtain) 
that are relevant to establishing entitlement to increased 
compensation.  Id.  
By an April 2008 letter, the RO informed the elements 
enunciated in Dingess and Vazquez-Flores.  

Finally, in a February 2004 Statement of the Case and via an 
April 2008 letter to the veteran, the RO set forth and 
provided a discussion of the skin rating effective both prior 
to and after August 30, 2002.  The veteran was accordingly 
made well aware of the requirements for increased evaluations 
pursuant to the applicable diagnostic criteria, and such 
action thus satisfies the third notification requirement of 
Vazquez-Flores.  

	Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to 
assist the claimant in obtaining evidence necessary to 
substantiate the increased evaluation claim discussed in the 
decision below.  The RO has obtained all the evidence 
reported by the veteran or suggested by the record.

In June 2008, pursuant to the Board's March 2008 remand 
directives, VA evaluated the veteran to determine the current 
severity of his service-connected excision of a lipoma of the 
right lumbar region.  A copy of the June 2008 VA examination 
report has been associated with the claims file.  As the June 
2008 examination report contains a physical evaluation of the 
veteran, recitation of his history referable to his lipoma 
excision, and a review of the claims file by the examiner, 
the Board finds that it is adequate for evaluating the 
severity the appellant's service-connected excision of a 
lipoma of the right lumbar region.  Thus, the Board finds 
that the medical evidence on file is more than sufficient for 
VA to make a decision on the veteran's increased evaluation 
claim discussed in the decision below, and a remand for an 
additional VA examination is unnecessary in the current 
appeal.  See, McLendon v. Nicholson, 20 Vet. App. 79 (2006); 
see also 38 U.S.C.A. § 5103A(d)(2), 38 C.F.R. 
§ 3.159(c)(4)(i) (2008).   

In addition, the veteran has not reported any missing VA or 
private medical records that need to be obtained.  The Board 
is not aware of any such records, nor is the Board aware of 
any additional evidence that could assist the veteran in 
substantiating his increased evaluation claim decided in the 
decision below.  

Therefore, the facts relevant to the veteran's increased 
rating claim have been properly developed, and there is no 
further action to be undertaken to comply with the provisions 
of the VCAA and the implementing regulations.  See, 38 
U.S.C.A. §5103A(a)(2) (Secretary not required to provide 
assistance "if no reasonable possibility exists that such 
assistance would aid in substantiating the claim").

II.  Relevant Laws and Regulations

	Increased Evaluation-general laws and regulations 

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4 (2008).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. §§ 
3.321(a), 4.1 (2008).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
required for that rating.  Otherwise, the lower rating will 
be assigned. 
38 C.F.R. § 4.7 (2008).

It is not expected, especially with the more fully described 
grades of disabilities, that all cases will show all the 
findings specified; findings sufficiently characteristic to 
identify the disease and the disability therefrom are 
sufficient; and above all, a coordination of rating with 
impairment of function will be expected in all cases. 
38 C.F.R. § 4.21 (2008).

In Francisco v. Brown, 7 Vet. App. 55, 58 (1994), it was held 
that where entitlement to compensation has already been 
established, such as in the case at bar, and an increase in 
the disability rating is at issue, the present level of 
disability is of primary concern. Where an initially assigned 
disability evaluation is not at issue, consideration is also 
given to assigning staged ratings.  The Board acknowledges 
that a claimant may experience multiple distinct degrees of 
disability that might result in different levels of 
compensation from the time the increased rating claim was 
filed until a final decision is made.  See Hart v. Mansfield, 
21 Vet. App. 505 (2007).  The analysis that follows is 
therefore undertaken with consideration of the possibility 
that different ratings may be warranted for different time 
periods.

Except as otherwise provided by law, a claimant has the 
responsibility to present and support a claim for benefits 
under laws administered by the Secretary. The Secretary shall 
consider all information and lay and medical evidence of 
record in a case before the Secretary with respect to 
benefits under laws administered by the Secretary.  When 
there is an approximate balance of positive and negative 
evidence regarding any issue material to the determination of 
a matter, the Secretary shall give the benefit of the doubt 
to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 
3.102 (2008); see also Gilbert v. Derwinski, 1 Vet. App. 49, 
53 (1990). To deny a claim on its merits, the evidence must 
preponderate against the claim. Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

	Skin-rating criteria

The Board notes that during the pendency of the veteran's 
appeal, VA promulgated new regulations for evaluating 
disability from skin disorders, effective August 30, 2002.  
See 67 Fed. Reg. 49,590 (July 31, 2002) (codified at 38 
C.F.R. pt. 4). 
The timing of this change requires the Board to consider the 
claim under the pre-amended regulations for any period prior 
to the effective date of the amended diagnostic codes.  
Thereafter, the Board must analyze the evidence dated after 
the effective date of the amended regulations and consider 
whether a rating higher than the pre-amended rating is 
warranted.  See VAOPGCPREC 7-2003; 
Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003).

The veteran's service-connected excision lipoma of the right 
lumbar region has been assigned a 10 percent evaluation under 
Diagnostic Codes 7804-7815.   

At the outset, the Board notes, and as will be discussed in 
the analysis below, the medical evidence of record shows that 
the predominant disability of the service-connected excision 
lipoma of the right lumbar region is three superficial scars 
of the mid-to-upper back and lower right flank areas.  (See, 
VA examination reports, dated in May 2002, October 2007 and 
June 2008).  As the maximum rating under Diagnostic Codes 
7802-7804 (effective before and after August 30, 2002) is 10 
percent, consideration of the veteran's claim will not be 
considered under the aforementioned diagnostic codes in the 
analysis below.  38 C.F.R. § 4.118, Diagnostic Codes 7802-
7804 (effective before and after August 30, 2002).

Under the previous version of Diagnostic Code 7815 
(pemphigus) (effective prior to August 30, 2002), conditions 
under that diagnostic code are to be rated as eczema, 
dependent upon location, extent, and repugnant or otherwise 
disabling character of manifestations.

Under the previous version of Diagnostic Code 7806 (effective 
prior to August 30, 2002), eczema manifested by exfoliation, 
exudation, or itching, if involving an exposed surface or 
extensive area, warrants a 10 percent evaluation.  A 30 
percent evaluation requires findings of constant exudation or 
itching, extensive lesions, or marked disfigurement.  Id.  

Under the current version of Diagnostic Code 7815 (bullous 
disorders), a bullous disorder covering at least 5 percent, 
but less than 20 percent of the entire body, or at least 5 
percent, but less than 20 percent, of exposed areas affected, 
or requiring intermittent systemic therapy such as 
corticosteroids or other immunosuppressive drugs for a total 
duration of less than 6 weeks during the past 12-month period 
warrants a 10 percent disability rating.  A bullous disorder 
covering 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas affected, or requiring systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of 6 weeks or more, but not 
constantly, during the past 12-month period warrants a 30 
percent disability rating.  Otherwise, the disorder is rated 
based on disfigurement of the head, face, or neck (Diagnostic 
Code 7800), or scars (Diagnostic Codes 7801, 7802, 7803, 
7804, or 7805), depending on the predominant disability. 38 
C.F.R. § 4.118, Diagnostic Code 7815 (2008).

III.  Analysis

After a review of the private and VA medical evidence of 
record, the Board finds that throughout the duration of the 
appeal, the criteria for an increased evaluation in excess of 
10 percent under the old or the revised skin criteria (i.e., 
prior to and effective August 30, 2002) have not been met.  
In reaching the foregoing determination, the medical evidence 
does not show constant exudation, itching, extensive lesions, 
Diagnostic Code 7806 (effective prior to August 30, 2002); 
coverage of 20 to 40 percent of the entire body or 20 to 40 
percent of exposed areas, or the requirement of systemic 
therapy such as corticosteroids or other immunosuppressive 
drugs for a total duration of 6 weeks or more, but not 
constantly, during the past 12-month period, Diagnostic Code 
7815.

Here, private and VA examinations of the veteran's skin 
conducted throughout the duration of the appeal were devoid 
of any clinical evidence of rashes, lesions and 
disfigurement.  (See, July 2001 report, prepared and 
submitted by M. M., M. D. and May 2002 and October 2006 VA 
examination reports).  In addition, a June 2008 VA examiner 
specifically indicated, after a physical evaluation of the 
appellant, that the three scars located on the veteran's 
lumbar area involved less than one (1) percent of the entire 
body area and did not require the use of systemic therapy.  
According to the VA examiner, the veteran used topical 
capsaicin cream on his scars to relieve the pain. (See, June 
2008 VA examination report).  

The Board also finds that no other potentially applicable 
diagnostic code affords the veteran a higher evaluation for 
his service-connected excision of a lipoma of the lumbar 
region.  Here, as VA examiners scars described the three 
right flanks scars as "superficial" (October 2006 and June 
2008 VA examination reports) and have determined that they 
did not cause any limiation of motion or function of the 
affect part (i.e., lower back and right leg) (June 2008 VA 
examination report), consideration under Diagnostic Codes 
7801 (Scars, other than head, face, or neck, that are deep or 
that cause limited motion) (effective August 30, 2002) and 
7805 (scars, rate on limitation of motion of the affected 
part)(effective before and after August 30, 2002) is not 
warranted.  38 C.F.R. § 4.118, Diagnostic Code 7801 (2008); 
38 C.F.R. § 4.118, Diagnostic Code 7805 (2001) (2008).  

In view of the foregoing, the Board concludes that the 
preponderance of the evidence is against the veteran's 
increased rating claim.  Gilbert v. Derwinski, 1 Vet. App. 
49, 54-56 (1990). 

IV.  Extraschedular Consideration

The Board must address referral to the Chief Benefits 
Director or the Director, Compensation and Pension Service, 
under 38 C.F.R.§ 3.321 (b)(1)(2008) only where circumstances 
are presented which the Director might consider exceptional 
or unusual.  Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
The evidence of record does not demonstrate that the service-
connected disability at issue presents an exceptional or 
unusual disability picture with related factors such as 
marked interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
regular schedular standards.  Consequently, the Board 
concludes that a remand for consideration of the assignment 
of an extraschedular rating is not warranted in this case.  
See Floyd v. Brown, 8 Vet. App. 88, 96 (1996); see also 
Bagwell v. Brown, 9 Vet. App. 337, 338-339 (1996).


ORDER

An increased rating in excess of 10 percent for excision of a 
lipoma of the right lumbar region, is denied.



____________________________________________
CHERYL L. MASON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


